



Exhibit 10.4
ADDENDUM TO
SEPARATION AGREEMENT AND GENERAL RELEASE
Bernardo Hees (“Executive”) and Kraft Heinz Foods Company (“Kraft Heinz” or “the
Company”), the parties to the Separation Agreement and General Release executed
June 25, 2019 (“Original Agreement”), hereby agree to addend the Original
Agreement by adding the following provision to its terms and conditions:
    1.    Executive’s health and dental benefits will end on June 30, 2019
(“Termination Date”). Beginning with the first day following the Termination
Date, Executive may elect to continue coverage for himself and his enrolled
dependents for up to eighteen (18) months through COBRA. Beginning with the
first day following the Termination Date, Kraft Heinz will provide twelve (12)
months of Company-paid COBRA (i.e., medical/RX drug and dental coverage) for
Executive and his enrolled dependents. “Company-paid” is defined as the
employer’s portion of the premium for such coverage including the COBRA
administration fee. Executive will continue to pay his current premium charged
for such coverage. Be advised that Vision is excluded from Company-paid COBRA
coverage as it is not a company-subsidized plan. Executive will have the
opportunity to elect vision coverage and pay for it at his expense. If Executive
becomes eligible for other group coverage during the 12-month Company subsidized
COBRA period, Executive will need to notify the Kraft Heinz Benefits Center as
he will no longer be eligible for the subsidy.
This Addendum is in addition to the terms and conditions of the Original
Agreement. The terms and conditions of the Original Agreement and releases
contained therein apply equally to this Addendum and are incorporated herein.


/s/ Bernardo Hees
 
Date:
June 30, 2019
Bernardo Hees
 
 
 



 
ACCEPTED FOR THE KRAFT HEINZ COMPANY
 
 
By:
/s/ Melissa Werneck
 
 
Title:
Chief People Officer
 
 
Date:
June 30, 2019




